Title: To Alexander Hamilton from James Madison, 16 June 1788
From: Madison, James
To: Hamilton, Alexander


Richmond June 16. 1788
My dear Sir
Yours of the 8th. is just come to hand. I mentioned in my last that Oswald had been here in consultation with the Antifedl. leaders. The contents of your letter confirm the idea that a negotiation for delay is [on] foot between the opposition here & with you. We have conjectured for some days that the policy is to spin out the Session in order to receive overtures from your Convention; or if that cannot be to weary the members into a adjournment without taking any decision. It [is] presumed at the same time that they do not despair of carrying the point of previous amendments which is preferable game. The parties continue to be nicely balanced. If we have a majority at all it does not exceed three or four. If we lose it Kentucke will be the cause; they are generally if not unanimously against us.
I have been partially recovered since my last, but to day have a sort of relapse. My health is not good, and the business is wearisome beyond expression. I wish you every happiness & am yrs.
Js. Madison Jr
